DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-156890, filed on 09/18/2020.
Information Disclosure Statement
The information disclosure statements filed 08/11/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al. (US Pub 2017/0243389 A1) in view of Kim (US Pub 2016/0334883 A1).
Regarding claim 1; Wild (Fig.13) teaches an image formation apparatus, comprising: 

    PNG
    media_image1.png
    457
    660
    media_image1.png
    Greyscale

(Fig.13 of Wild reproduced)
a plurality of infrared sensors (para. [0007,0021,0027], a gesture is detected by sensors. In particular, the sensor system may include an infrared LED array, the light of which is reflected by the hand of the user and sensed by suitable sensors. Therefore, the sensor system would include infrared sensors); 
a plurality of LEDs arranged around the touch screen (Figs.12,13; para. [0028,0035], four light-emitting elements 3a, 3b, 3c, and 3d are provided around the screen 2 and extend beyond the borders of the edges of the screen 2. The light-emitting element may include a plurality of individual LEDs); and 
a notifier (a controller 4, Fig.4) that notifies an instructable content and a gesture for instructing the instructable content by turning on some of the plurality of LEDs (Figs.4 and 13, para. [0035], the controller 4 is configured to control the light-emitting elements 3a-3d such that a first bar-shaped light-emitting element 3a disposed above screen 2 visually emphasizes a first position 1a by a bluish color scheme in an area on the right in response to a horizontal swipe gesture. In addition, a position 1b is visually emphasized by a bluish coloring on its right side on a bar-shaped light-emitting element 3b disposed below screen 2).
Wild does not teach a plurality of LEDs arranged around the plurality of infrared sensors.
Kim teaches a touch display device comprising a plurality of infrared sensors arranged in a periphery of the screen (Figs. 5 and 6; Kim discloses an audio video navigation (AVN) device 34 comprises an optical touch panel including a gesture input apparatus 200 arranged in four sides of the display panel. The gesture input apparatus 200 comprises a plurality of light receiving sensors 230 configured to receive infrared light from IR-LEDs 210).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Wild to include the teaching of Kim of providing a plurality of infrared light sensors along four edges of the touch display screen. Accordingly, in the touch display panel of Wild as modified by Kim, the bar-shaped light emitting elements 3a-3b of Wild would be arranged around the plurality of infrared light sensors since Wild explicitly states that the light-emitting elements 3a-3d are placed beyond the borders of the edges of the screen 1. Therefore, the combination of Wild and Kim further teaches a plurality of LEDs arranged around the plurality of infrared sensors. The motivation would have been in order to improve the touch detection efficiency.
Regarding claim 2; Wild and Kim teach the image formation apparatus of claim 1 as discussed above. Wild further teaches a display arranged with the plurality of LEDs (Fig.13, para. [0028], light emitting elements 3a-3d comprises a plurality of individual LEDs).
Wild does not teach the plurality of infrared sensors are arranged at upper and lower areas or/and left and right areas of the display.
Kim teaches the plurality of infrared sensors are arranged at upper and lower areas or/and left and right areas of the display (Fig.6, light receiving sensors 230).
The motivation is the same as the rejection of claim 1.
Regarding claim 3; Wild and Kim teach the image formation apparatus of claim 2 as discussed above. Wild teaches some of the plurality of LEDs are arrayed linearly along the plurality of infrared sensors arrayed linearly at the upper and lower areas or/and left and right areas
Wild does not teach some of the plurality of LEDs (light emitting elements 3a-3d) are arrayed linearly along the upper and lower areas or/and left and right areas (see Fig.13).
Wild does not teach the plurality of infrared sensors arrayed linearly at the upper and lower area or/and left and right areas.
Kim teaches the plurality of infrared sensors arrayed linearly at the upper and lower area or/and left and right areas (see Fig.6).
The motivation is the same as claim 1.
Regarding claim 4; Wild and Kim teach the image formation apparatus of claim 2 as discussed above. Wild further teaches the gesture includes moving a hand in an up-down direction or/and left-right direction with respect to the display (Fig.13, the gesture includes moving a hand in left-right direction).
Regarding claim 5; Wild and Kim teach the image formation apparatus of claim 4 as discussed above. Wild further teaches the plurality of LEDs emit light according to a light emission pattern based on the gesture (Figs.6,7,13; para. [0037,0041], the positions 1a and 1b can change linearly which are visually emphasized by a narrow area of increased brightness (also referred to as “glow”). Accordingly, it signals a horizontal swipe gesture).
Regarding claim 6; Wild and Kim teach the image formation apparatus of claim 4 as discussed above. Wild further teaches the light emission pattern is a pattern in which the plurality of LEDs are turned on to notify a direction in which a user moves a hand (para. [0037], in response to the change in position of the hand 8 of the user from FIG. 6 to FIG. 7, the horizontal swipe gesture will be classified as “oriented to the left”).
Regarding claim 7; Wild and Kim teach the image formation apparatus of claim 4 as discussed above. Wild further teaches the light emission pattern is a pattern in which the plurality of LEDs are additionally turned on in a predetermined order with a predetermined time interval to notify a direction in which a user moves a hand (para. [0037], the positions 1a and 1b change linearly according to the gesture. It is understood that the plurality of LEDs included in the light-emitting elements are sequentially turned on in a direction of the gesture).
Regarding claim 8; Wild and Kim teach the image formation apparatus of claim 3 as discussed above. Wild further teaches the gesture includes moving a hand in an up-down direction or/and left-right direction with respect to the display (Fig.2, para. [0033], vertical swipe gestures upward and downward).
Regarding claim 9; Wild and Kim teach the image formation apparatus of claim 8 as discussed above. Wild further teaches the plurality of LEDs emit light according to a light emission pattern based on the gesture (similar to the analysis of claim 5).
Regarding claim 10; Wild and Kim teach the image formation apparatus of claim 9 as discussed above. Wild further teaches the light emission pattern is a pattern in which the plurality of LEDs are turned on to notify a direction in which a user moves a hand (similar to the analysis of claim 6).
Regarding claim 11; Wild and Kim teach the image formation apparatus of claim 9 as discussed above. Wild further teaches the light emission pattern is a pattern in which the plurality of LEDs are additionally turned on in a predetermined order with a predetermined time interval to notify a direction in which a user moves a hand (similar to the analysis of claim 7).
Regarding claim 12; Wild teaches a non-transitory recording medium (para. [0029], a computer program product (e.g., data memory)) for recording a control program of an image formation apparatus including a plurality of infrared sensors (para. [0007,0021,0027], a gesture is detected by sensors. In particular, the sensor system may include an infrared LED array, the light of which is reflected by the hand of the user and sensed by suitable sensors. Therefore, the sensor system would include infrared sensors) and a plurality of LEDs (Figs.12,13; para. [0028,0035], four light-emitting elements 3a, 3b, 3c, and 3d are provided around the screen 2 and extend beyond the borders of the edges of the screen 2. The light-emitting element may include a plurality of individual LEDs), the control program causing a processor (a controller 4 includes a processor, para. [0035], Fig.4) to execute: a notification step for notifying an instructable content and a gesture for instructing the instructable content by tuning on some of the plurality of LEDs (Figs.4 and 13, para. [0035], the controller 4 is configured to control the light-emitting elements 3a-3d such that a first bar-shaped light-emitting element 3a disposed above screen 2 visually emphasizes a first position 1a by a bluish color scheme in an area on the right in response to a horizontal swipe gesture. In addition, a position 1b is visually emphasized by a bluish coloring on its right side on a bar-shaped light-emitting element 3b disposed below screen 2).
Wild does not teach a plurality of LEDs arranged around the plurality of infrared sensors.
Kim teaches a touch display device comprising a plurality of infrared sensors arranged in a periphery of the screen (Figs5,6; Kim discloses an audio video navigation (AVN) device 34 comprises an optical touch panel including a plurality of gesture input apparatuses 200 arranged in four sides of the display panel. The gesture input apparatus comprises a plurality of light receiving sensors 230 configured to receive infrared light from IR-LEDs 210).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Wild to include the teaching of Kim of providing a plurality of infrared light sensors along four edges of the touch display screen. Accordingly, in the touch display panel of Wild as modified by Kim, the bar-shaped light emitting elements 3a-3b of Wild would be arranged around the plurality of infrared light sensors since Wild explicitly states that the light-emitting elements 3a-3d are placed beyond the borders of the edges of the screen 1. Therefore, a combination of Wild and Kim further teaches a plurality of LEDs arranged around the plurality of infrared sensors. The motivation would have been in order to improve the touch detection efficiency.
Regarding claim 13; Wild and Kim teach a control method of an image formation apparatus including a plurality of infrared sensors, and a plurality of LEDs arranged around the plurality of infrared sensors, the control method comprising: notifying an instructable content and a gesture for instructing the instructable content by turning on some of the plurality of LEDs (similar to the rejection of claim 1).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691       

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691